DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the application filed on December 31, 2018.  Claims 1-20 are pending at the time of examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 31, 2018 was considered by the examiner. See attached PTO-form 1449.
Claim Objections
Claims 2 and 12 are objected to because of the following informalities:  
These claims are missed the ending period “.”.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 4-12, 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter for being directed to a directed to a judicial exception ( i.e. abstract idea implemented on a generic computer) without significantly more than the abstract idea itself.
Claims 1, 11 and 20 recite steps “receiving one or more initial ranked lists that are generated using respective information retrieval techniques in response to a query and ” 
  are then analyzed to recite a generic computer implementation of the abstract idea and a program that is used for generic function to mental process that the concepts performed in the human mind which is an idea of itself have been held to be directed to an abstract ideas. Thus these claims have a processor recited at a high level of generality (i.e.; receiving initial ranked list), and merely (i.e., determining a likelihood that the first final ranked list includes information relevant to the query based), applying the exception using the generic computer component and doesn’t impose any meaningful limits on practicing the abstract idea.
The claimed invention is directed to non-statutory subject matter because the claims 1, 11 and 20 as a whole, considering all claim elements both individually and in combination, do not amount to significantly more (i.e., an inventive concept) than an abstract idea.  Viewed as a whole, these additional claim element(s) when considered both individually or as an ordered combination do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Dependent claims 2, 4-10, 12, 14-19 do not include additional elements that are sufficient to amount of significantly more than the judicial exception because the additional elements when .

	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Burges et al. (US Patent No. 7,689,615) in view of Cao et al. (US Patent No. 8,156,097).
As per claim 1, Burges discloses a computer-implemented method for predicting query performance, the method comprising:
receiving one or more initial ranked lists that are generated using respective information retrieval techniques in response to a query and a first final ranked list that is generated based, at least in part, on the one or more initial ranked lists (col. 5, lines 55-67, col. 10, lines 5-12).

As per claim 2, Burges further teaches wherein the first final ranked list is generated based, at least in part, on the one or more initial ranked lists using a fusion technique (col. 6, lines 19-30).  
As per claim 3, Cao further teaches receiving one or more additional final ranked lists, each of the additional final ranked lists being generated based, at least in part, on at least one of the one or more initial ranked lists, using a respective fusion technique that is distinct from the fusion technique used to generate the first final ranked list; determining a respective likelihood that each of the additional final ranked lists includes information relevant to the query; selecting at least one of a subset of the one or more initial ranked lists or one of the fusion techniques used to generate the first final ranked list or one of the additional final ranked lists that is associated with a highest determined likelihood; and causing at least a portion of the first final ranked list or the one of the additional final ranked lists that is associated with the highest determined likelihood to be output to a user via a display device (col. 6, lines 44-55, col. 5, lines 1-30).  

As per claim 5, Cao further teaches wherein: 
    PNG
    media_image1.png
    43
    632
    media_image1.png
    Greyscale
 p(d IL) measures a relationship between document d and list L; p(r IL) measures a likelihood that list L includes any relevant information; and p(d, rILi) measures a likelihood that a relevant document is observed in list Li (col. 5, lines 55-67, col. 6, lines 1-16). 
As per claim 7, Cao further teaches wherein the respective likelihood that each of the one or more initial ranked lists includes information relevant to the query is determined using either a Clarity, a weighted information gain (WIG), a Normalized Query Commitment (NQC), or a Query-Feedback (QF) technique (col. 6, lines 6, lines 30-34).  
As per claim 8, Burges further teaches wherein the fusion techniques used to generate the first final ranked lists is one of CombSUM, CombMNZ, reciprocal rank fusion (RRF), or Borda (col. 6, lines 40-60). 
As per claim 9, Burges further teaches wherein the query is a web search query received over the Internet (Fig. 10). 

As per claims 11 and 20, these independent claims recite several elements that are similar to the elements recited in claim 1, except in the context of a computer-readable medium, and a system, respectively. Therefore, they are rejected at least for the same reasons as claim 1.
As per claims 12-15, 17-19 have similar limitations as recited in claims 2-10; therefore, they are rejected under the same subject matter.
Allowable Subject Matter
Claims 6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to teach or fairly suggest 
wherein: p(d IL) is estimated as a Bhattacharyya or Cosine similarity between unsmoothed language models p(dIL) e Zwl13(w I d)P(wIOL); p(rIL) is estimated as an entropy of unsmoothed language model P (rIL) d -EWIP(wI|L) log7P(wIBL); and p(d, rILi) is estimated as information gained by generating a relevance model induced from list L from document d's unsmoothed language model to generating the relevance model  

    PNG
    media_image2.png
    43
    909
    media_image2.png
    Greyscale
as recited in dependent claim 6 and 16.


Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBBIE M LE whose telephone number is (571)272-4111.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEBBIE M LE/Primary Examiner, Art Unit 2168                                                                                                                                                                                                        July 22, 2021